Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not disclosed nor suggested by the prior art of record. In detail claim 1 recites an in vehicle electrical system arrangement for a motor vehicle having a battery apparatus to which a primary vehicle electrical system and at least one secondary vehicle electrical system are electrically conductively connected, wherein the primary vehicle electrical system has a primary set of loads and the secondary vehicle electrical system has a secondary set of loads,,, the backup battery is configured to deliver power to said at least one electrical load regardless of the switching position of the switching apparatus, a method for operating the vehicle electrical system arrangement comprising: monitoring the operation of the primary vehicle electrical system, and changing over the switching apparatus from the primary switching position to the secondary switching position in the event of identification of a malfunction in the secondary vehicle electrical system is not disclosed nor suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836 
March 19, 2021                                                                                                                                                                                                       /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836